Citation Nr: 0125577	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, to include as secondary to service connected status 
post fracture of the pelvis with back pain and arthritis of 
the sacroiliac joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claim of 
entitlement to service connection for multiple joint 
arthritis. 

The Board notes that, although the veteran has not put forth 
a claim of entitlement to service connection for 
unemployability due to service connected conditions, the 
report of VA examination dated October 1998, as well as a 
letter from a private doctor dated December 1998, both found 
the veteran to be unemployable.  In light of these opinions, 
the Board is of the opinion that this issue should be 
referred to the RO for the appropriate action.

Further, the Board notes that, during the pendency of this 
appeal, the veteran was granted service connection for 
adjustment reaction with associated mood and anxiety 
disorder, as secondary to his other service connected 
disabilities, by a rating decision dated May 2001.  As the 
veteran has not appealed this decision, this issue is not 
before the Board at this time.


REMAND

The veteran contends that service connection is warranted for 
multiple joint arthritis.  The veteran specifically appears 
to be arguing, as noted in his substantive appeal dated March 
2000, that he suffers from knee problems due to an altered 
gait caused by his service connected hip and back 
disabilities.

The Board notes that the veteran was given a VA examination 
in October 1998, however, although that examination discussed 
thoroughly the veteran's service connected status post 
fracture of the pelvis with back pain and arthritis of the 
sacroiliac joint, that examination did not indicate whether 
the veteran suffered from arthritis of any other joints, and 
if so, whether that arthritis was secondary to his service 
connected disabilities, or was directly related to service.  
As such, the Board is of the opinion that a further, more 
thorough VA examination should be conducted in order to 
determine whether the veteran does suffer from arthritis in 
joints other than those for which he is already service 
connected, and if so, whether that arthritis is related 
directly to service or secondarily to any service connected 
disabilities.

Further, the Board notes that there has recently been a 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
38 U.S.C. §§ 5103, 5103A, 5107 (West Supp. 2001).   

Upon remand, the RO should consider whether any further 
development is warranted under the Veterans Claims Assistance 
Act of 2000.

Accordingly, this case is REMANDED for the following 
development:

1. The RO should obtain the names and 
addresses of all medical care 
providers and VA facilities who have 
treated the veteran for any arthritis, 
including of his knees.  After 
securing any necessary release(s), the 
RO should request copies of all 
indicated relevant records which have 
not been previously secured and 
associated with the claims folder.  
The RO should also associate with the 
veteran's claims folder any available 
records from VA facilities that are 
not already of record.  If the search 
for any requested records yields 
negative results, that fact should 
clearly be documented in the veteran's 
claim file, and he should be so 
notified.

2. After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
whether the veteran has arthritis in 
any joints other than those for which 
he is already service connected.  It 
is imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder and acknowledges such review in 
the examination report.  All necessary 
tests and studies should be 
accomplished, and all clinical 
findings should be set forth in 
detail.  The examiner should be 
requested to offer an opinion, as to 
any arthritis diagnosed, as to whether 
it is secondary to any of the 
veteran's service connected 
disabilities, or is directly related 
to service.  The examiner must set 
forth a complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determination.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




